Filed 10/18/21 Blanco v. County of Santa Barbara CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


HENRY BLANCO,                                                 2d Civil No. B308340
                                                          (Super. Ct. No. 17CV04565)
     Plaintiff and Appellant,                               (Santa Barbara County)

v.

COUNTY OF SANTA
BARBARA,

     Defendant and Respondent.


             Henry Blanco appeals from the denial of his petition
for writ of mandate seeking to compel the County of Santa
Barbara to issue the building and grading permits he needs to
complete construction of a residence in the Santa Ynez Valley.
The trial court granted the County’s motion for judgment on the
pleadings and dismissed the petition. Blanco contends the court
erred when it: (1) concluded that he failed to properly plead the
futility exception to the requirement to exhaust administrative
remedies, (2) determined that he was required to resolve his
litigation with a neighboring landowner in order to exhaust those
remedies, and (3) denied him leave to amend his petition. We
affirm.
            FACTUAL AND PROCEDURAL HISTORY1
                     History of Blanco’s property
             In 2012, Blanco bought a partially completed
residence in the Lakeview Estates development. The County
designated Lakeview Estates a “Special Problems Area” in 1986
due to road width and access problems. This designation
prevents the County from issuing building and grading permits
until a special committee approves them.
             In 1968, a previous owner of Blanco’s property
recorded an easement “for road purposes on, over[,] and across a
strip of land” owned by the Cargasacchi family (the 1968 road). A
dirt and gravel road runs over the easement and provides the
only ingress and egress to Lakeview Estates.
             In the late 1980s, the Cargasacchis objected to
Lakeview Estates landowners’ use of the road. The parties
reached a settlement in 1987 that identified the location of the
road and specified that it was 30 feet wide and available for use
by all Lakeview Estates landowners.
             That settlement did not end the dispute between the
Cargasacchis and Lakeview Estates landowners, however, so
three years later they entered into a new agreement stating that:
(1) the landowners would create an assessment district to pay for
the construction of a new access road (the 1990 road), (2) the
1968 road and 1987 settlement agreement would remain in place,


      1 The facts are taken from Blanco’s writ petition, which we
accept as true in our review of the trial court’s order granting the
County’s motion for judgment on the pleadings. (See Blank v.
Kirwan (1985) 39 Cal.3d 311, 318 (Blank).)


                                 2
and (3) the 1968 road could be used by the Lakeview Estates
landowners until the 1990 road was constructed.
             In 1998, the prior owner of Blanco’s property, the
Marks family, obtained a permit to build a residence. They also
obtained a grading permit. They then commenced construction of
the residence, which continued until it was about 90 percent
complete.
             In 2000, the County ordered the Marks family to stop
construction on the residence until the 1990 road was completed.
Representatives from the family met with the fire chief, who said
that he would lift the stop-work order once the 1968 road was
improved. The Markses obtained a new grading permit and
improved the road to the fire chief’s specifications. The County
nevertheless refused to lift the stop-work order.
             The Marks family entered into a new agreement with
the Cargasacchis in 2004 to permit them to use the 1968 road to
finish construction of their home. The agreement provided that
the Cargasacchis would “permit an increase in use of the original
right contained in the [1990 agreement] but limited to only
finishing construction of the single family residence now partly
constructed.” Eight years later, the Marks family ran into
financial difficulties and quitclaimed the residence to Blanco.
The 2004 agreement remained in force.
                 Blanco’s acquisition of the property
             After Blanco acquired the property, County officials
required him to satisfy several requirements before it would issue
the permits necessary to finish construction of the residence. For
example, Blanco had to obtain an engineering and geological
report on the condition of the 1968 road. The report confirmed




                                3
that the road was in good condition, was sufficiently wide for
passenger vehicles, and could support emergency vehicles.
             But the County told Blanco that the 1968 road
required additional improvements. Frustrated by what he
perceived as ever-changing requirements, Blanco demanded that
the County issue the building, grading, and land-use permits he
needed to complete construction of his residence. The director of
the planning and development department rejected this demand,
noting that Blanco had not yet provided the metes and bounds of
the 1968 road and had failed to show that he had “the authority
to alter and improve the road” without the Cargasacchis’ consent.
Until Blanco provided this information, the director refused to
approve the permits.
                       Trial court proceedings
             Blanco filed a petition for writ of mandate to compel
the County to issue the permits he needs to finish construction of
his residence. He contended the County abused its discretion
when it conditioned issuance of the permits on the resolution of
his dispute with the Cargasacchis.2 He claimed that he had
properly exhausted all administrative procedures, but even if he
hadn’t the “pursuit of further remedies, if there were any, would
be futile and without constructive purpose given the course of
action and inaction of the County to the date of the filing of this
[p]etition.” In support, he attached a copy of the planning and
development director’s letter refusing to grant him the building,
grading, and land-use permits.
             After the case was fully briefed, the County urged the
trial court to stay proceedings on Blanco’s writ petition while his

      2 Blanco   sued the Cargasacchis two days after he filed his
writ petition.


                                  4
dispute with the Cargasacchis was resolved. It repeated that
suggestion several times over the next year. The County said
that it would “grant all the necessary permits” once that dispute
had resolved.
             The County subsequently changed course and filed a
motion for judgment on the pleadings. It alleged that Blanco
failed to exhaust his administrative remedies because he did not
obtain a final decision on his permit request and did not appeal
the planning and development director’s decision. Blanco
responded that he had properly pled the futility exception to the
administrative exhaustion requirement. Alternatively, he sought
leave to amend his petition to add facts showing that any
administrative appeal would be futile.
             The trial court granted the motion for judgment on
the pleadings without granting Blanco leave to amend. It
concluded that Blanco had not properly pled futility under
existing law, explaining that “mere possibility of denial is not the
standard.” It also explained that its ruling was on the
“procedural aspect” of the case and that Blanco could file for
another writ petition should he prevail in his litigation against
the Cargasacchis.
                           DISCUSSION
                         Standard of review
             In reviewing whether the trial court properly granted
the County’s motion for judgment on the pleadings, we apply the
same rules governing the review of an order sustaining a
demurrer. (Smiley v. Citibank (1995) 11 Cal.4th 138, 146.) We
independently determine whether Blanco’s petition for writ of
mandate states a cause of action. (Blank, supra, 39 Cal.3d at p.
318.) We reasonably interpret the petition, “reading it as a whole




                                 5
and its parts in their context.” (Ibid.) We deem true “‘all
material facts properly [pled], but not contentions, deductions[,]
or conclusions of fact or law. [Citation.]’” (Ibid.) “‘We also
consider matters [that] may be judicially noticed.’ [Citation.]”
(Ibid.)
                              Futility exception
              Blanco first contends the trial court erroneously
granted the County’s motion for judgment on the pleadings
because he properly pled that it would be futile for him to
exhaust administrative remedies. We disagree.
              “In general, a party must exhaust administrative
remedies before resorting to the courts.” (Coachella Valley
Mosquito & Vector Control Dist. v. California Public Employment
Relations Bd. (2005) 35 Cal.4th 1072, 1080 (Coachella Valley).)
“Under this rule, an administrative remedy is exhausted only
upon ‘termination of all available, nonduplicative administrative
review procedures.’ [Citations.]” (Ibid.) “The . . . requirement
applies to defenses as well as to claims for affirmative relief
[citations], and . . . [is] ‘a jurisdictional prerequisite to resort to
the courts’ [citations].” (Ibid.)
              The exhaustion of administrative remedies
requirement has a number of exceptions. (Coachella Valley,
supra, 35 Cal.4th at p. 1080.) Relevant here is the “futility
exception,” which excuses a party from exhausting
administrative remedies “‘if it is clear that [doing so] would be
futile.’ [Citations.]” (Ibid.) This exception is “‘“narrow,”’ and
requires the party invoking it to “positively state that the
administrative agency has declared what its ruling [would] be in
a particular case.” (Steinhart v. County of Los Angeles (2010) 47
Cal.4th 1298, 1313.) “‘“The mere possibility, or even the




                                   6
probability, that the responsible agency may deny [a] permit [is]
not . . . enough.”’” (Calprop Corp. v. City of San Diego (2000) 77
Cal.App.4th 582, 594.) Rather, “‘“a sort of inevitability is
required: the prospect of refusal must be certain (or nearly so).”’”
(Ibid.)
              The trial court correctly concluded that Blanco failed
to properly plead the futility exception here. After he received
the denial letter from the planning and development director,
Blanco launched no administrative appellate challenges, deciding
instead to challenge the denial in a petition for writ of mandate.
But the County has various administrative avenues for such
challenges. For example, decisions on building permits can be
appealed to the board of building appeals. (Santa Barbara
County Code, ch. 10, § 10-1.12.3) Decisions on grading permits
can be appealed to the board of grading appeals. (Id., ch. 14,
§ 14-32.) Decisions on land-use permits, including those that
deny permit applications or determine that applications are
incomplete, can be appealed to the planning commission. (Id., ch.
35.102, § 35.102.040, subd. (A)(3).) And the decisions of any of
these intermediate appellate bodies can be challenged at the
board of supervisors. (Id., ch. 10, § 10-1.12; id., ch. 14, § 14-32.1,
id., ch. 35.102, § 35.102.050, subd. (A).)
             But Blanco pursued none of these challenges. He did
not appeal the denial of his building permit to the board of
building appeals. He did not appeal the denial of his grading
permit to the board of grading appeals. He did not appeal the
denial of his land-use permit to the planning commission. And he

      3 The substantively identical procedure for appealing
decisions on building permits was codified at section 10-1.11
when Blanco received his denial letter.


                                  7
did not appeal the denial of any of these permits to the board of
supervisors. It is thus “specious” for him to now “contend that it
would be futile to exhaust administrative remedies [not] having
attempted to do so . . . before filing suit.” (Black v. City of Rancho
Palos Verdes (2018) 26 Cal.App.5th 1077, 1090 (Black).)
             Blanco counters that he properly pled futility by
alleging that the County’s decision was “certain to be adverse”
given its determination that he “lacked the requisite ‘authority’—
“absent ‘the [Cargasacchis’] consent’—to improve” the 1968 road.
But this allegation is based on the planning and development
director’s letter. As the trial court noted, a “statement of opinion
by [County] representatives other than the body charged with
hearing and deciding the conditions under which the proposed
residence can be built is not sufficient to allow [an] appellant to
invoke futility.” (Tejon Real Estate, LLC v. City of Los
Angeles (2014) 223 Cal.App.4th 149, 158, italics added.)
             Blanco attempts to recharacterize the letter, framing
it as an interim decision that could not be appealed to a higher
administrative body given that County ordinances only permit
final decisions to be appealed. Blanco misreads the ordinances.
Even if we assume that the letter was not a “final” decision,
nothing in the applicable ordinances would have prevented
Blanco from appealing. Section 10-1.12 and section 14-32 of the
County code both permit appeals of any “decisions,
interpretations, or acts” related to permits. And section
35.102.040 permits appeals from any “determination on the
meaning or applicability of the . . . Development Code,” any
“determination that a discretionary permit application . . . is
incomplete,” and any “decision of the [d]irector to . . . deny an
application for a [land-use] [p]ermit.” Blanco was therefore




                                  8
required to show, to a near certainty, why the board of building
appeals, the board of grading appeals, the planning commission,
and the board of supervisors would have refused to grant the
permits he needs. Because he has not made this showing, the
trial court’s determination that he failed to properly plead futility
was correct.
                 Resolution of Cargasacchi litigation
              Blanco next contends the trial court erred when it
concluded that he was required to resolve his litigation with the
Cargasacchi family in order to exhaust administrative remedies.
We disagree because this contention mischaracterizes the court’s
ruling.
              The trial court did not conclude that Blanco needed to
resolve his dispute with the Cargasacchis to exhaust
administrative remedies, as he asserts, but rather that he had to
appeal the planning and development director’s denial letter up
through the relevant agencies to the board of supervisors.
Because he did not do so, he could not claim that exhausting
administrative remedies would be futile. (See Black, supra, 26
Cal.App.5th at p. 1090.) Exhaustion was thus unrelated to
Blanco’s litigation with the Cargasacchis.
                           Leave to amend
              Finally, Blanco contends the trial court abused its
discretion when it refused to grant him leave to amend his writ
petition to permit him to properly plead futility. But to succeed
on this contention, Blanco must show a “reasonable possibility”
that he can cure the petition’s defect by amendment. (Blank,
supra, 39 Cal.3d at p. 318.) Blanco cannot make that showing
because, as he admits, he did not engage in any of the County’s
administrative appellate procedures. That prevents him from




                                 9
properly pleading futility. (See Black, supra, 26 Cal.App.5th at p.
1090.)
                          DISPOSITION
            The judgment is affirmed. The County of Santa
Barbara shall recover its costs on appeal.
            NOT TO BE PUBLISHED.




                                     TANGEMAN, J.


We concur:



             GILBERT, P. J.



             PERREN, J.




                                10
                   Timothy J. Staffel, Judge

            Superior Court County of Santa Barbara

               ______________________________


             Davis Wright Tremaine, Mary H. Haas and Nicole S.
Phillis for Plaintiff and Appellant.
             Rachel Van Mullem, County Counsel, Teresa
Martinez, Deputy County Counsel, for Defendant and
Respondent.